Citation Nr: 1439460	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-35 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea and insomnia.  

2.  Entitlement to service connection for a bilateral eye disorder, to include benign choroidal nevus and benign iris nevus.  

3.  Entitlement to service connection for a skin disorder, to include tinea versicolor.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2003 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In November 2013, the Board remanded these claims for a hearing to be scheduled.  The Veteran was scheduled for a videoconference hearing in June 2014, to which he failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (d), (e) (2013).  

The claims pertaining to a sleep disorder, and a skin disorder have been recharacterized to reflect the reasonable expectations of the Veteran in pursuing his claim for service connection.  Clemons v. Shinseki, 23 Vet.App. 1 (2009) (holding claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts, which include claimant's description of history and symptoms, and VA should construe claim for service connection based on reasonable expectations of non-expert claimant).  

In a February 2014 statement, the Veteran submitted claims for an increased rating for his service-connected PTSD due to chronic sleep impairment, and service connection for erectile dysfunction secondary to PTSD.  These claims have not been adjudicated by the agency of original jurisdiction (AOJ), therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Records contained in the Veteran's electronic file, to include Virtual VA and the Veteran's Benefits Management System have been reviewed.



The issues of entitlement to service connection for a sleep disorder and a bilateral eye disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  

FINDINGS OF FACT

1.  The Veteran was treated for a skin disorder in service. 

2.  The Veteran was treated for tinea versicolor within three months of separation from service. 

3.  Competent evidence of  record relates the Veteran's tinea versicolor to his period of active service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin condition, diagnosed as tinea versicolor have been met.  38 U.S.C.A. §§  1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  In the instant decision, the Board makes no decision unfavorable to the Veteran.  Therefore, even if VA did not meet its duty to notify and assist in this case, such error is harmless and no further discussion is necessary.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran filed his claim in December 2008. VA treatment records show that he was diagnosed with tinea versicolor in January 2009 described as macular red rash on elbows and waist line which the Veteran reported as a persistent popular or nodular skin rash. Accordingly, the evidence of record establishes that the Veteran has a current skin disability during the appeal period and lay assertions of continuous symptoms since separation. 

Additionally, a July 2007 service treatment record show that he was treated for an unidentified skin condition during service consisting of scaling lesions on his chest, abdomen and back. The assessment at that time was eczema, and he was treated with ammonium lactate, and antifungals were to be tried if that did not work. Accordingly, the Veteran has evidence of the in service incurrence of a skin condition. 

Finally, in an October 2012 VA examination, the examiner opined, based on the evidence of treatment for a skin condition within one year of service, and treatment in service, that the Veteran's tinea versicolor was related to his treatment in service. In a June 2013 addendum, the same examiner opined that it would be speculation to determine that the fungal condition diagnosed after service was related to the in service treatment for an unspecified skin condition, he the stated,  "however, given the vague description of the inservice skin condition to the chest, abdomen and back and vague description of the 2009 skin condition occurrence to the waist line it is possible the two are related diagnostically."  The Board finds that the examiner rendered a positive opinion in 2012, and the addendum does not appear to contradict that opinion. It does not provide negative evidence, but at worst is inadequate as it contradicts itself. Given the Veteran's competent statements of continuous or persistent problems with his skin condition since service, the positive nexus provided in the 2012 examination, and the absence of any adequate negative evidence related to nexus, the Board finds that the most probative evidence of record relates the Veteran's current skin condition to his period of active service. 

Accordingly, as all three elements of service connection have been met, the Board finds that the preponderance of the evidence supports the Veteran's claim of entitlement to service connection for a skin disorder, identified as tinea versicolor, and the appeal must be granted.   

ORDER

Service connection for a skin disorder, identified as tinea versicolor, is granted.


REMAND

A remand is necessary so that VA can fulfill the duty to assist the Veteran in obtaining evidence to substantiate the Veteran's claims of entitlement to service connection for a sleep disorder and an eye disorder.  38 U.S.C.A. 5103A (West 2002 & Supp. 2013), 38 C.F.R. 3.159(c) (2013).  

Sleep disorder

The Veteran has claimed entitlement to service connection for a sleep disorder, to include sleep apnea and insomnia.  In-service treatment records show the Veteran complained of increased irritability and sleep problems.  A referral for a psychiatric evaluation was made, however there is no evidence of follow-up treatment.  

In January 2009, shortly after separation from service, the Veteran complained of difficulty falling asleep and intermittent sleep for a period of 4 years.  He also reported occasional nightmares.  He was referred for PTSD screening.  The Veteran had a psychiatric evaluation but declined further psychiatric services.  He was given a diagnosis of insomnia which the physician noted may be partly due to PTSD as opposed to a high caffeine intake.  

At an October 2010 VA examination, the examiner diagnosed insomnia and scheduled the Veteran for a sleep study.  The Veteran called before the sleep study to cancel it, stating that he did not need it because he didn't think he had sleep apnea.  The examiner opined that the Veteran's diagnosed insomnia was most likely not due to sleep apnea.  There was no rationale provided.  

The Board finds the October 2010 VA examination inadequate for rating purposes as the opinion does not address whether the Veteran's insomnia is related to or caused by an in-service event, injury, or illness, nor is there a rationale provided for the examiner's opinion.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly as the last examination conducted in March 2012 was inadequate for rating purposes, the Board finds that remand is necessary to afford the Veteran a new examination to determine the etiology of the Veteran's sleep disorder.  

Eye disorder

The Veteran has claimed entitlement to service connection for a bilateral eye disorder, to include a benign neoplasm.  The Veteran's service treatment records show that he was seen for routine care of his eyes.  During his military service he was diagnosed with refractive error, myopia, astigmatism, corneal scar, benign neoplasm of the iris nevus, and benign neoplasm of choroidal nevus.  

A December 2012 VA examiner diagnosed right eye choroidal nevi which was said to be likely congenital.  There was no further rationale provided.  This opinion is insufficient for rating purposes.  

Service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin v. Shinseki, 22 Vet. App. 390 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-97.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395.  

As the issue of whether the Veteran's eye disorder is a congenital defect or disease goes to the heart of the matter of whether service connection can be granted or not, a remand is necessary to obtain a definitive answer as to whether it is a defect or a disease.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the claims file, or Virtual VA or VBMS, any outstanding VA treatment records pertinent to the claims on appeal.  

2.  The RO should schedule the Veteran for a VA examination to determine the etiology of any sleep disorder, including the Veteran's currently diagnosed insomnia.  The examiner must review the claims file and note that review in the report.  All indicated studies and tests should be performed.  The examiner should be requested to render an opinion regarding the following:  

Whether it is at least as likely as not (probability 50 percent or more) that any current sleep disorder is causally or etiologically related to service.  

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  

3.  Return the claims file, to include a copy of this remand, to the December 2012 VA examiner for an addendum opinion for the Veteran's eye disorder.  If the examiner who drafted the December 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to the following question:  

The examiner should state whether the Veteran's diagnosed "congenital condition" choroidal nevi, is a defect or a disease.  

If the examiner determines that the choroidal nevi is a congenital defect, the examiner should render an opinion as to whether the Veteran suffered a superimposed disease or injury, for example an injury to his right eye, during service that caused additional disability to the congenital defect.  

If the examiner determines that the choroidal nevi is a congenital disease, the examiner should render an opinion as to whether there is clear and unmistakable evidence that it was not aggravated beyond the normal progression.

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response, and the claim should thereafter be returned to the Board for additional appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


